Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Detailed Action

This office Action is in response to an application filed on 01/11/2022 is a CON of 16/939,479 filed on 07/27/2020 (PAT 11265574), which is a CON of 16/250,430 filed on 01/17/2019 (PAT 10779001), which is a CON of 16/117,609 filed on 08/30/2018, which is a CON of 15/698,934 filed on 09/08/2017 (PAT 10091525), which is a CON of 15/350,265 filed on 11/14/2016 (PAT 9906812), which is a CON of 13/647,140 filed on 10/08/2012 (PAT 10009623), which claims priority to PCT/JP2010/071178 filed on 11/26/2010, in which claims 2-5 are pending and are being examined. 

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to PCTJP2010056400 filed on 04/08/2010.

	
Information Disclosure Statement

This information disclosure statement (IDS) submitted on 01/11/2022 and 07/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 2-5 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Conflicting Patent PAT US 10,091,525 B2. Similar rejections can be applied to US 10,779,001, US 9,906,812 B2 and US 10,009,623 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 2 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 10,091,525 B2
Instant Application:-17/573,020
2. An image decoding apparatus comprising: processing circuitry configured to: select available blocks from already-decoded blocks, the available blocks including different motion information, the already-decoded blocks being adjacent to a target block; decode a first index from input encoded data, the first index indicating whether or not a skip mode is selected to generate encoded data of the target block; decode, if the first index indicates that the skip mode is not selected to generate the encoded data of the target block, a second index from the input encoded data, the second index indicating which one of a first mode and a second mode is selected to generate the encoded data of the target block, the first mode and the second mode being different from the skip mode; select, if the second index indicates that the first mode is selected to generate the encoded data of the target block, a selection block from the available blocks, wherein when two or more available blocks are selected, the selecting the selection block comprises decoding a third index from the input encoded data, the third index specifying a single block in the two or more available blocks, and selecting, as the selection block, one of the two or more available blocks in accordance with the third index, and when one available block is selected, the input encoded data does not include the third index for the target block and the selecting the selection block comprises selecting the one available block as the selection block; and generate a predicted image of the target block based on motion information corresponding to the selection block, wherein if no available blocks are selected, the input encoded data does not include the second index or the third index for the target block, and wherein if the skip mode is selected to generate the encoded data of the target block, the input encoded data does not include the second index or the third index for the target block.
2. An image decoding method comprising: selecting one or more available blocks from already-decoded blocks, the already- decoded blocks including a first block adjacent to a left of a target block and a second block adjacent to a top of the target block, wherein the selecting one or more available blocks comprises: determining whether motion information of the first block is identical to motion information of the second block, selecting the first block and the second block as available blocks when the motion information of the first block is different from the motion information of the second block, and selecting one of the first block and the second block as an available block when the motion information of the first block is identical to the motion information of the second block; decoding from input encoded data selection information specifying one of the one or more available blocks; selecting a block from the one or more available blocks in accordance with the selection information; and generating a predicted image of the target block using motion information of the selected block.


As demonstrated, the claim of US patent US 10,091,525 B2 anticipate the features of the claim of instant application 17/573,020.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Independent claims 2-5 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending application US 16/117,609. This is a provisional rejection because the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the co-pending application and the current application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 2 is used as an example to analyze the common subject matter:
Co-pending application. 16/117,609
Instant Application:-17/573,020
2. An image decoding apparatus comprising: processing circuitry configured to: select available blocks from already-decoded blocks including a first already-decoded block and a second already-decoded block, the first already-decoded block and the second already-decoded block being adjacent to a decoding target block; decode a first index from input encoded data, the first index indicating whether or not a skip mode is selected to generate encoded data of the decoding target block; decode, if the first index indicates that the skip mode is not selected, a second index from the input encoded data, the second index indicating which one of a first mode or a second mode is selected to generate the encoded data of the decoding target block, the first mode and the second mode being different from the skip mode; decode, if the second index indicates that the first mode is selected, a third index from the input encoded data, the third index specifying a single block in the available blocks; select a single block from the available blocks in accordance with the third index; and generate a predicted image of the decoding target block based on motion information corresponding to the selected single block, wherein the selecting the available blocks comprises (1) determining both of the first already-decoded block and the second already-decoded block as the available blocks if the motion information corresponding to the first already-decoded block is not identical to the motion information corresponding to the second already-decoded block, and (2) determining only one of the first already-decoded block and the second already-decoded block as the available block if the motion information corresponding to the first already-decoded block is identical to the motion information corresponding to the second already-decoded block.
2. An image decoding method comprising: selecting one or more available blocks from already-decoded blocks, the already- decoded blocks including a first block adjacent to a left of a target block and a second block adjacent to a top of the target block, wherein the selecting one or more available blocks comprises: determining whether motion information of the first block is identical to motion information of the second block, selecting the first block and the second block as available blocks when the motion information of the first block is different from the motion information of the second block, and selecting one of the first block and the second block as an available block when the motion information of the first block is identical to the motion information of the second block; decoding from input encoded data selection information specifying one of the one or more available blocks; selecting a block from the one or more available blocks in accordance with the selection information; and generating a predicted image of the target block using motion information of the selected block.


As demonstrated, the claim of Co-pending application 16/117,609 anticipate the features of the claim of instant application 17/573,020.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Examiner’s Note

Claim 2 refers to "An image decoding method”, Claim 3 refers to "An image decoding apparatus”, Claim 4 refers to "An image encoding method”, and Claim 5 refers to "An image encoding apparatus”. Claims 3-5 are similarly rejected in light of rejection of claim 1, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chono (US 20090310682 A1) in view of Hallapuro et al. (US 20090304084 A1), hereinafter Hallapuro. Hallapuro is cited in the IDS. 
	
	Regarding claim 2, Chono discloses an image decoding method comprising (Abstract): selecting one or more available blocks from already-decoded blocks, the already-decoded blocks including a first block adjacent to a left of a target block and a second block adjacent to a top of the target block, wherein the selecting one or more available blocks comprises ([0154], Fig. 4): determining whether motion information of the first block is identical to motion information of the second block ([0133]), selecting the first block and the second block as available blocks when the motion information of the first block is different from the motion information of the second block, and selecting one of the first block and the second block as an available block when the motion information of the first block is identical to the motion information of the second block (Fig. 4, [0024]-[0027]); decoding from input encoded data selection information specifying one of the one or more available blocks; selecting a block from the one or more available blocks in accordance with the selection information; and generating a predicted image of the target block using motion information of the selected block (Fig. 2, [0011]).
Chono discloses all the elements of claim 1 but Chono does not explicitly disclose in the cited section the one or more available blocks including motion information.
However, Hallapuro from the same of similar endeavor teaches selecting the first block and the second block as available blocks when the motion information of the first block is different from the motion information of the second block, and selecting one of the first block and the second block as an available block when the motion information of the first block is identical to the motion information of the second block ([0044], vecA, vecB, vecC, Fig. 4, Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chono to incorporate the teachings of Hallapuro to improve the coding efficiency (Hallapuro, Abstract).

Regarding claim 3-5, See Examiner’s Note. Examiner suggests to consider prior art, Wada, US 20060198444 A1, Fig. 8, Fig. 12.

Conclusion


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487